ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-193, concluding that KAREN ANN KUBULAK of PERTH AMBOY, who was admitted to the bar of this State in 1980, and who thereafter was suspended from the practice of law by Order of the Court filed January 29, 1999, effective March 1,1999, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.4(a) (failure to communicate with client) and RPC 8.1(b) (failure to cooperate with ethics authorities); and good cause appearing;
It is ORDERED that KAREN ANN KUBULAK is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that no petition for reinstatement be submitted until respondent has complied fully with all audit-related demands by the Office of Attorney Ethics as Ordered by the Court on January 29,1999; and it is further .
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
*404ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.